Citation Nr: 1641896	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  12-24 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to increased ratings for a right knee disability with associated osteoarthritis, currently rated as 20 percent disabling for limitation of extension, 20 percent disabling for the residuals of the meniscectomy, and 10 percent disabling for lateral instability.

2.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected right knee disability.

3.  Entitlement to service connection for a low back disability, claimed as secondary to service-connected right knee disability.

4.  Entitlement to service connection for a bilateral sensorineural hearing loss disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU). 
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1965 to September 1967, and was awarded the National Defense Service Medal.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran attended a Decision Review Officer (DRO) conference in October 2013.  A report summarizing the proceeding has been associated with the claims file.

With regard to the Veteran's right knee disability, in an October 2013 rating decision, the RO granted the Veteran separate ratings for limitation of extension and lateral instability, effective July 12, 2013.  Additionally, in a November 2013 rating decision, the RO increased the Veteran's meniscectomy residuals to 20 percent disabling, effective July 12, 2013.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The record reflects that after the final Supplemental Statement of the Case (SSOC) issued in November 2013, the RO added additional relevant evidence to the claims file.  No subsequent SSOC was issued; however, as the Board is granting the Veteran's hearing loss claim and remanding his other claims, this error is not prejudicial to the Veteran.

In a June 26, 2012 statement, the Veteran submitted medical evidence tending to demonstrate that he is unemployable in part due to his service-connected disability.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran filed a separate claim for TDIU which was denied August 2013 rating decision; he has not filed a notice of disagreement with that decision.  Nevertheless, as a TDIU claim is part and parcel of the Veteran's increased rating claim on appeal, and the Veteran asserts that he is unemployable due to the disability currently on appeal, the issue of a TDIU is before the Board.

The issues of entitlement to increased ratings for a right knee disability, entitlement to a TDIU, and entitlement to service connection for left knee and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current bilateral sensorineural hearing loss disability is related to service.





CONCLUSION OF LAW

The criteria to establish service connection for a bilateral sensorineural hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The appeal of service connection for hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of that claim, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (the Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2014), operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran claims that his current bilateral hearing loss disability is related to his period of active service, including in-service noise exposure.

The Veteran was afforded a VA audiological examination in June 2011.  Audiometry revealed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
55
50
LEFT
35
40
45
50
5

Speech audiometry revealed speech recognition ability of 94 percent bilaterally.

The Veteran has current bilateral sensorineural hearing loss.  Hearing acuity levels in both of the Veteran's ears meet the requirements of 38 C.F.R. § 3.385 (2015), as he has auditory frequencies in each ear that are 40 decibels or higher.  Thus, the first Hickson element is satisfied.

With respect to the second Hickson element, in-service occurrence, the Veteran's service treatment records are devoid of any complaints of or treatment for symptomatology congruent with hearing loss.  The Veteran's pre-induction examination was performed using the whisper voice test, and indicated scores of 15/15 in each ear.  

The Veteran's August 1967 separation examination contained audiometry findings.  Service department audiometer test results prior to October 31, 1967, are assumed to have been reported in American Standards Association (ASA) units, rather than the current International Standards Organization (ISO) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.

When the results of the August 1967 audiogram are converted to ISO (ANSI) units, they demonstrate that the Veteran had decreased hearing acuity (hearing loss) measuring 35 decibels in the right ear and 30 decibels in the left ear at 500 Hertz.  As noted in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), a reading of 20 decibels or more represents hearing loss.  Additionally, the Veteran's service personnel records indicate he held a military occupational specialty for indirect fire infantryman.  Thus, exposure to traumatic noise is presumed.  

In light of the above, the second Hickson element has been demonstrated.

Concerning the third Hickson element, evidence of a nexus between the Veteran's currently diagnosed bilateral hearing loss and his in-service noise exposure, the Board notes that there are conflicting nexus opinions of record.

The June 2011 and November 2014 VA audiologists opined that the Veteran's hearing loss was less likely as not caused by or a result of military service.  Both examiners stated that the Veteran's entrance and separation examinations showed normal hearing despite exposure to high intensity noise levels, and that his current hearing loss disability could be affected by the natural aging process.  

However, the Board finds deficiencies in the VA examiners' rationales.  In determining that the Veteran's hearing loss was not related to his military service, the VA audiologists incorrectly noted that the Veteran's hearing was normal at separation.  It is apparent that neither audiologist converted the findings of the August 1967 audiogram to ISO (ANSI) units, and thus their opinions were based on an inaccurate factual premise.  Thus, these opinions are of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that "an opinion based upon an inaccurate factual premise has no probative value.").
In support of his claim, the Veteran submitted a private opinion from Dr. N. O., dated in January 2011.  Dr. N. O. opined that it was more probable than not that the Veteran's hearing loss was related to his high frequency heavy arms noise exposure while in service.  Though brief, Dr. N. O.'s opinion is consistent with the evidence of record and provides a sufficient explanation of the relationship between his current hearing loss and his in-service noise exposure.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (finding medical reports must be read as a whole and in the context of the evidence of record).

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds that based upon the medical evidence set forth above and the lack of probative evidence to the contrary, there is adequate evidence that the Veteran's bilateral sensorineural hearing loss is related to his active duty service.  

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for a bilateral sensorineural hearing loss disability is warranted.  38 C.F.R. § 3.102 (2015).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral sensorineural hearing loss disability is granted.


REMAND

The Veteran seeks higher ratings for his service-connected right knee disability, and entitlement to service connection for his left knee and low back disabilities, which he asserts are caused or aggravated by his right knee disability.

Preliminarily, there appear to be outstanding records.  In December 2012, the Veteran submitted excerpts of records from the Hospital Auxilio Mutuo de Puerto Rico and noted that he received treatment at that facility.  The Veteran submitted additional records from that facility in October 2013.  Although the Veteran has elsewhere asserted that he only receives care from VA facilities, these records suggest the existence of outstanding private medical records.  See, e.g., July 26, 2013 VA Form 21-4138.  On remand, an attempt must be made to obtain them.  

With respect to the Veteran's right knee claim, the Veteran was afforded VA knee examinations in June 2011 and July 2013.  However, the Court recently held that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-171 (2016).  The June 2011 and July 2013 knee examinations do not include testing for pain on both active and passive motion or in weight-bearing and nonweight-bearing positions.  For this reason, the Board finds that a new VA examination is needed to determine the severity of the Veteran's service-connected right knee disability.

The Veteran was afforded a VA joints examination in June 2011 regarding his left knee and back disability claims.  However, additional medical clarification is required for several reasons.  First, the examiner's opinions were conclusory in nature, stating that "medical evidence does not support" the existence of a relationship between the Veteran's claimed conditions and his knee meniscectomy, without citing to the relevant "medical evidence."  The opinion is rendered less probative in that since June 2011 the Veteran was separately rated for lateral instability, which was not considered in the June 2011 opinions.  Second, the back opinion noted that upon gait analysis the Veteran did not place unequal stress while walking; however a December 28, 2013 VA emergency department note stated that the Veteran's back pain was "probably related to knee injury and compensation with his back."  See also December 10, 2013 VA Form 21-4138 from the Veteran, noting he was told by his physicians that his left knee and back were related to his right knee disability.  Third, the examiner did not sufficiently distinguish between causation and aggravation in providing the requested opinions.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310 (b) (2015)).  For these reasons, an addendum opinion is necessary.  

As the increased rating and service connection claims are being remanded, the outcome of which could determine whether the Veteran meets the criteria for TDIU benefits, the Board finds that the claim for TDIU is inextricably intertwined with the increased rating and service connection claims and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Lastly, the Board observes that several records in the claims file contain Spanish language and have not been translated to English.  These documents have been identified with "Peer Review" bookmarks, but for the sake of clarity include the following: VA Form 21-4138, dated April 27, 1973; Correspondence, dated November 17, 1975; Correspondence, dated February 3, 1976; Correspondence, dated November 13, 1981; Medical Records, Non-Government, dated December 10, 2012; and Service Treatment Records, dated October 7, 2014 [specifically the Veteran's October 1965 Report of Medical History].  On remand these documents should be translated into English.  Additionally, the file should be reviewed for any other as-yet untranslated documents and the required translations performed prior to readjudication of the Veteran's claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his service-connected / claimed disabilities, including Hospital Auxilio Mutuo de Puerto Rico.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Next, schedule the Veteran for a VA examination to evaluate the current severity and manifestations of his service-connected right knee disability.  All tests and studies, to include range of motion testing, must be conducted.  The examiner should provide an accurate and fully descriptive assessment of the Veteran's service-connected right knee disability, to include indicating whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, excess fatigability, and / or incoordination during flare-ups or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right knee and left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also discuss the functional impairment of the Veteran's right knee disability, with specific regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.

The examiner must provide a complete rationale for all the findings and opinions.

4.  Thereafter, forward the Veteran's claims file to an orthopedic specialist for an opinion.  The clinician is requested to review the claims folder, to include this remand.  If the clinician finds that a new examination is required, the Veteran should be afforded one.  Based on the review of the Veteran's claims file, the clinician is asked to opine on the following:

a.  Identify any diagnosed left knee and low back disabilities present since approximately January 2011.

b.  State whether it is at least as likely as not (a probability of 50 percent or greater) that each diagnosed left knee and low back disability is caused by or related to service;

c.  State whether it is at least as likely as not (a probability of 50 percent or greater) that each diagnosed left knee and low back disability is caused by or due to the Veteran's service-connected right knee disability; 

d.  State whether it is at least as likely as not (a probability of 50 percent or greater) that each diagnosed left knee and low back disability is aggravated by the Veteran's service-connected right knee disability.  

If the examiner determines that any left knee and / or low back disability is aggravated by his service-connected right knee disability the examiner should, to the extent possible, report the baseline level of severity of the claimed disability prior to the onset of aggravation.  If some of the increase in severity of the claimed disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

In providing the requested opinions, the examiner should also address the December 2013 VA emergency department note stating that the Veteran's back pain was probably related to his knee injury and compensation with his back.

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Review the examination reports to ensure that they comply with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Translate into English the documents which have been identified with the "Peer Review" bookmarks, as well as any other Spanish language documents as yet unidentified or which have been added to the record following this remand, prior to readjudicating the Veteran's claims.

The documents identified by "Peer Review" bookmark include: VA Form 21-4138, dated April 27, 1973; Correspondence, dated November 17, 1975; Correspondence, dated February 3, 1976; Correspondence, dated November 13, 1981; Medical Records, Non-Government, dated December 10, 2012; and Service Treatment Records, dated October 7, 2014 [specifically the Veteran's October 1965 Report of Medical History]

7.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


